         Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 1 of 18




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Kerry B. Brownlee (KB 0823)
kbrownlee@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
American Girl, LLC

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                       CIVIL ACTION No.
 AMERICAN GIRL, LLC,
                                                     [PROPOSED] TEMPORARY
 Plaintiff                                        RESTRAINING ORDER; 2) ORDER
                                                   RESTRAINING DEFENDANTS’
 v.                                                WEBSITES AND DEFENDANTS’
                                                   ASSETS WITH THE FINANCIAL
 ZEMBRKA d/b/a WWW.ZEMBRKA.COM and              INSTITUTIONS; 3) ORDER TO SHOW
 WWW.DAIBH-IDH.COM;                                CAUSE WHY A PRELIMINARY
 WWW.ZEMBRKA.COM; and WWW.DAIBH-                INJUNCTION SHOULD NOT ISSUE; 4)
 IDH.COM                                               ORDER AUTHORIZING
                                                 BIFURCATED AND ALTERNATIVE
 Defendants                                           SERVICE; AND 5) ORDER
                                                    AUTHORIZING EXPEDITED
                                                           DISCOVERY

                                                       FILED UNDER SEAL
 Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 2 of 18




                               GLOSSARY

Term                    Definition
Plaintiff or American   American Girl, LLC
Girl

Defendants              Zembrka d/b/a www.zembrka.com and www.daibh-
                        idh.com; www.zembrka.com; and     www.daibh-
                        idh.com

Shoplazza               Shenzhen Dianjiang Technology Co., Ltd. d/b/a
                        Shoplazza, a Chinese company, with addresses of 3rd
                        Floor, Xindaxin Department Store, No. 95 Zhengyi
                        Road, Wuhua District, Kunming and 4th Floor, Office
                        Building 11, West Gate, Wutong Island, Baoan
                        District, Shenzhen, and any and all affiliated
                        companies, which operates an e-commerce platform,
                        available at www.shoplazza.com, that enables users,
                        and specifically, Chinese brands, to build websites,
                        create online stores, and manage and market their
                        businesses, among other things

Epstein Drangel         Epstein Drangel LLP, counsel for Plaintiff

Complaint               Plaintiff’s Complaint filed in the instant action

Application             Plaintiff’s ex parte application for: 1) a temporary
                        restraining order; 2) an order restraining Defendants’
                        Websites (as defined infra) and Defendants’ Assets (as
                        defined infra) with the Financial Institutions (as defined
                        infra); 3) an order to show cause why a preliminary
                        injunction should not issue; 4) an order authorizing
                        bifurcated and alternative service; and 5) an order
                        authorizing expedited discovery

Moore Dec.              Declaration of Michael Moore in Support of Plaintiff’s
                        Application

Drangel Dec.            Declaration of Jason M. Drangel in Support of
                        Plaintiff’s Application

American Girl           Plaintiff’s line of dolls, books and doll accessories that
Products                are intended to teach girls important lessons about
                        America’s history and foster pride in the traditions of
                        growing       up     as     a   female     in    America


                                      i
 Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 3 of 18




American Girl          U.S. Trademark Registration Nos.: 2,200,654 for
Registrations          “AMERICAN GIRL” for goods in Class 28; 5,242,074
                       for                for services in Class 35; 5,182,399 for
                                         for goods in Class 28; 4,602,105 for

                                for goods in Class 28; 6,048,795 for “JOSS”
                       for goods in Class 28; 4,709,256 for “JULIE
                       ALBRIGHT” for goods in Class 28; 2,664,434 for
                       “KAYA” for goods in Class 28; 4,909,555 for
                       “MARYELLEN” for goods in Class 28; 5,101,208 for
                       “MELODY ELLISON” for goods in Class 28;
                       3,677,824 for “REBECCA” for goods in Class 28; and
                       3,499,063 for “SAMANTHA PARKINGTON” for
                       goods in Class 28


American Girl Marks    The marks covered by the American Girl Registrations

Plaintiff’s Website    Plaintiff’s fully interactive website available at
                       www.americangirl.com

Counterfeit Products   Products bearing or used in connection with the
                       American Girl Marks, and/or products in packaging
                       and/or containing labels bearing the American Girl
                       Marks, and/or bearing or used in connection with marks
                       that are confusingly similar to the American Girl Marks
                       and/or products that are identical or confusingly similar
                       to the American Girl Products

Defendants’ Websites   Any and all fully interactive websites held by or
                       associated with Defendants, their respective officers,
                       employees, agents, servants and all persons in active
                       concert or participation with any of them, that they
                       operate to communicate with consumers regarding their
                       Counterfeit Products and/or through which consumers
                       purchase Counterfeit Products for delivery in the U.S.,
                       including, without limitation, Defendants’ websites
                       located at www.zembrka.com; and www.daibh-
                       idh.com, along with the domain names associated
                       therewith

Defendants’ Assets     Any and all money, securities or other property or
                       assets of Defendants (whether said assets are located in
                       the U.S. or abroad)


                                    ii
 Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 4 of 18




Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any of Defendants’
                         Websites (whether said accounts are located in the U.S.
                         or abroad)

Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                         Group d/b/a Alibaba.com payment services (e.g.,
                         Alipay.com Co., Ltd., Ant Financial Services Group),
                         PingPong Global Solutions, Inc. (“PingPong”), Stripe
                         Payments Canada, Ltd. (“Stripe”) and other companies
                         or agencies that engage in the processing or transfer of
                         money and/or real or personal property of Defendants

Third Party Service      Any third party providing services in connection with
Providers                Defendants’ Counterfeit Products and and/or
                         Defendants’ Websites, including, without limitation,
                         Shoplazza, Internet Service Providers (“ISP”), back-
                         end service providers, web designers, merchant account
                         providers, any providing shipping and/or fulfillment
                         services, website hosts, such as Cloudflare, Inc.,
                         domain name registrars, such as GoDaddy.com, LLC
                         (“GoDaddy”), and domain name registries




                                      iii
          Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 5 of 18




        On this day, the Court considered Plaintiff’s ex parte application for the following: 1) a

temporary restraining order; 2) an order restraining Defendants’ Websites and Defendants’ Assets

with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not

issue; 4) an order authorizing bifurcated and alternative service; and 5) an order authorizing

expedited discovery against Defendants, Third Party Service Providers and Financial Institutions

in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit

Products.1 Having reviewed the Application, Declarations of Michael Moore and Jason M.

Drangel, along with exhibits attached thereto and other evidence submitted in support thereof, the

Court makes the following findings of fact and conclusions of law:

                       FACTUAL FINDINGS & CONCLUSIONS OF LAW

        1.       Since at least as early as 1986, Plaintiff, a wholly-owned subsidiary of Mattel, Inc—

a leading designer, developer, marketer, manufacturer and distributor of well-known children’s

toys—has helped young girls discover their sense of self through the joy of play.

        2.       Plaintiff is well-known for its enormously popular and successful American Girl

Products, which are a coveted line of dolls, books and doll accessories that are intended to teach

girls important lessons about America’s history and foster pride in the traditions of growing up as

a female in America, and are marketed and sold under the American Girl Marks.

        3.          While Plaintiff has gained significant common law trademark and other rights in

its American Girl Marks and American Girl Products through its use, advertising and promotion,

Plaintiff has also protected its valuable trademark rights by obtaining federal trademark registrations.

        4.       For example, Plaintiff is the owner of the American Girl Registrations, some of

which are incontestable, covering the American Girl Marks, including U.S. Trademark


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
         Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 6 of 18




Registration Nos. 2,200,654 for “AMERICAN GIRL” for goods in Class 28; 5,242,074 for

              for services in Class 35; 5,182,399 for                        for goods in Class 28;


4,602,105 for            for goods in Class 28; 6,048,795 for “JOSS” for goods in Class 28;

4,709,256 for “JULIE ALBRIGHT” for goods in Class 28; 2,664,434 for “KAYA” for goods in

Class 28; 4,909,555 for “MARYELLEN” for goods in Class 28; 5,101,208 for “MELODY

ELLISON” for goods in Class 28; 3,677,824 for “REBECCA” for goods in Class 28; and

3,499,063 for “SAMANTHA PARKINGTON” for goods in Class 28.

       5.       The American Girl Marks are currently in use in commerce in connection with

American Girl Products.

       6.       Defendants are manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying, offering for sale and/or selling Counterfeit Product through

Defendants’ Websites.

       7.       Defendants are using one or more of the American Girl Marks, or marks that are

confusingly similar thereto, on Defendants’ Websites.

       8.       Defendants are not, nor have they ever been, authorized distributors or licensees of

the American Girl Products. Neither Plaintiff, nor any of Plaintiff’s authorized agents, have

consented to Defendants’ use of the American Girl Marks, nor has Plaintiff consented to

Defendants’ use of marks that are confusingly similar to, identical to and constitute a counterfeiting

or infringement of the American Girl Marks.

       9.       Plaintiff is likely to prevail on its Lanham Act claims at trial.

       10.      As a result of Defendants’ infringements, Plaintiff, as well as consumers, are likely

to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard

in opposition, unless Plaintiff’s Application for ex parte relief is granted:

                                                   2
Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 7 of 18




a. Defendants have offered for sale and sold substandard Counterfeit Products that

   infringe the American Girl Marks;

b. Plaintiff has well-founded fears that more Counterfeit Products will appear in the

   marketplace; that consumers may be misled, confused and disappointed by the quality

   of these Counterfeit Products, resulting in injury to Plaintiff’s reputation and

   goodwill; and that Plaintiff may suffer loss of sales for its American Girl Products;

   and

c. Plaintiff has well-founded fears that if it proceeds on notice to Defendants on this

   Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or

   otherwise dispose of or deal with Counterfeit Products or other goods that infringe

   the American Girl Marks, the means of obtaining or manufacturing such Counterfeit

   Products, and records relating thereto that are in their possession or under their

   control, (ii) inform their suppliers and others of Plaintiff’s claims with the result being

   that those suppliers and others may also secret, conceal, sell-off or otherwise dispose

   of Counterfeit Products or other goods infringing the American Girl Marks, the means

   of obtaining or manufacturing such Counterfeit Products, and records relating thereto

   that are in their possession or under their control, (iii) secret, conceal, transfer or

   otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products

   or other goods infringing the American Girl Marks and records relating thereto that

   are in their possession or under their control and/or (iv) change the host of

   Defendants’ Websites and/or create new websites under new or different names and

   continue to offer for sale and sell Counterfeit Products with little to no consequence.




                                        3
         Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 8 of 18




        11.      The balance of potential harm to Defendants of being prevented from continuing to

profit from their illegal and infringing activities if a temporary restraining order is issued is far

outweighed by the potential harm to Plaintiff, its business, the goodwill and reputation built up in

and associated with the American Girl Marks and to its reputation if a temporary restraining order

is not issued.

        12.      Public interest favors issuance of a temporary restraining order in order to protect

Plaintiff’s interests in and to its American Girl Marks, and to protect the public from being deceived

and defrauded by Defendants’ passing off of their substandard Counterfeit Products as American

Girl Products.

        13.      Plaintiff has not publicized its request for a temporary restraining order in any way.

        14.      Service on Defendants via electronic means is reasonably calculated to result in

proper notice to Defendants.

        15.      If Defendants are given notice of the Application, they are likely to secret, conceal,

transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products

or other goods infringing the American Girl Marks. Therefore, good cause exists for granting

Plaintiff’s request for an asset restraining order. It typically takes the Financial Institutions a

minimum of five (5) days after service of the Order to locate, attach and freeze Defendants’ Assets

and/or Defendants’ Financial Accounts. As such, the Court allows enough time for Plaintiff to

serve the Financial Institutions and Third Party Service Providers with this Order, and for the

Financial Institutions and Third Party Service Providers to comply with the Paragraphs I(B)(1)

through I(B)(2) and I(C)(1) through I(C)(2) of this Order, respectively, before requiring service on

Defendants.




                                                   4
         Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 9 of 18




       16.      Similarly, if Defendants are given notice of the Application, they are likely to

destroy, move, hide or otherwise make inaccessible to Plaintiff the records and documents relating

to Defendants’ manufacturing, importation, exportation, advertising, marketing, promotion,

distribution, display, offering for sale and/or sale of Counterfeit Products. Therefore, Plaintiff has

good cause to be granted expedited discovery.

                                              ORDER
       Based on the foregoing findings of fact and conclusions of law, Plaintiff’s Application is

hereby GRANTED as follows:

                                I.   Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

   restrained and enjoined from engaging in any of the following acts or omissions for fourteen

   (14) days from the date of this Order, and for such further period as may be provided by

   subsequent order of this Court:

   1) manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

       displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products, or

       any other products bearing the American Girl Marks and/or marks that are confusingly

       similar to, identical to and constitute a counterfeiting or infringement of the American Girl

       Marks;

   2) directly or indirectly infringing in any manner Plaintiff’s American Girl Marks;

   3) using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s American Girl

       Marks to identify any goods or services not authorized by Plaintiff;

   4) using Plaintiff’s American Girl Marks and/or any other marks that are confusingly similar

       to the American Girl Marks on or in connection with Defendants’ Websites and/or




                                                  5
    Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 10 of 18




   Defendants’ manufacturing, importation, exportation, advertising, marketing, promotion,

   distribution, offering for sale, sale and/or otherwise dealing in Counterfeit Products;

5) using any false designation of origin or false description, or engaging in any action which

   is likely to cause confusion, cause mistake and/or to deceive members of the trade and/or

   the public as to the affiliation, connection or association of any product manufactured,

   imported, exported, advertised, marketed, promoted, distributed, displayed, offered for sale

   or sold by Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of any

   product manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defendants and Defendants’ commercial activities

   and Plaintiff;

6) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing

   of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files, data,

   business records, documents or any other records or evidence relating to Defendants’

   Websites or Defendants’ Assets and the manufacturing, importation, exportation,

   advertising, marketing, promotion, distribution, display, offering for sale and/or sale of

   Counterfeit Products;

7) effecting assignments or transfers, forming new entities or associations, or utilizing any

   other device for the purposes of circumventing or otherwise avoiding the prohibitions set

   forth in this Order;

8) linking, transferring, selling and/or operating Defendants’ Websites;

9) registering, trafficking in or using any domain names that incorporate any of Plaintiff’s

   American Girl Marks, or any colorable imitation thereof; and




                                             6
        Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 11 of 18




   10) knowingly instructing any other person or business entity to engage in any of the activities

       referred to in subparagraphs I(A)(1) through I(A)(9) above, I(B)(1) through I(B)(2) and

       I(C)(1) through I(C)(2) below.

B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of

the following acts or omissions for fourteen (14) days from the date of this order, and for such

further period as may be provided by order of the Court:

   1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

       Defendants’ Assets from or to Defendants’ Financial Accounts until further ordered by this

       Court;

   2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing

       of and/or dealing with any computer files, data, business records, documents or any other

       records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;

       and

   3) knowingly instructing any person or business entity to engage in any of the activities

       referred to in subparagraphs I(A)(I) through I(A)(9), I(B)(1) through I(B)(2) above and

       I(C)(1) through I(C)(2) below.

C. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers are hereby restrained and enjoined from engaging in any of the following acts or

omissions for fourteen (14) days from the date of this order, and for such further period as may be

provided by subsequent order of the Court:




                                                7
       Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 12 of 18




   1) within five (5) days after receipt of service of this Order, providing services to Defendants,

       including, without limitation, those relating to the continued operation of Defendants’

       Websites;

   2) permitting the transfer, sale and/or assignment of Defendants’ Websites; and

   3) knowingly instructing any other person or business entity to engage in any of the activities

       referred to in subparagraphs I(A)(1) through I(A)(9), I(B)(1) through I(B)(2) and I(C)(1)

       through I(C)(2) above.

                   II.   Order to Show Cause Why A Preliminary Injunction
                               Should Not Issue And Order Of Notice

A. Defendants are hereby ORDERED to show cause before this Court at a telephonic conference

   on April 14, 2021 at 2:30PM, why a preliminary injunction, pursuant to Fed. R. Civ. P. 65(a),

   should not issue. The conference will be held on the Court's AT&T conference line. To join,

   dial 888-278-0296 and enter access code 5195844.

B. IT IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with

   the Court, sent by email to VyskocilNYSDChambers@nysd.uscourts.gov, and served on

   Plaintiff’s counsel by delivering copies thereof to the office of Epstein Drangel LLP at 60 East

   42nd Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel on or before April 5,

   2021. Plaintiff shall file any Reply papers on or before April 7, 2021 and must email copies of

   the same to the email address provided above.

C. IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at

   the show cause hearing scheduled in Paragraph II(A) above may result in the imposition of a

   preliminary injunction against them pursuant to Fed. R. Civ. P. 65, which may take effect

   immediately upon the expiration of this Order, and may extend throughout the length of the

   litigation under the same terms and conditions set forth in this Order.


                                                8
       Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 13 of 18




                                III.    Asset Restraining Order
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

   and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority

   to provide final equitable relief, as sufficient cause has been shown, that within five (5) days

   of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants’

   Financial Accounts and shall provide written confirmation of such attachment to Plaintiff’s

   counsel.

    IV.       Order Authorizing Bifurcated and Alternative Service by Electronic Means

B. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4(f)(3), as sufficient cause has been

   shown, that service may be made on, and shall be deemed effective as to Defendants if it is

   completed by the following means:

   1) delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or (ii)

      a link to a secure website (including NutStore, a large mail link created through Rmail.com

      and via website publication through a specific page dedicated to this Lawsuit accessible

      through ipcounselorslawsuit.com) where each Defendant will be able to download PDF

      copies of this Order together with the Summons and Complaint, and all papers filed in

      support of Plaintiff’s Application seeking this Order to Defendants’ e-mail addresses,

      cs@zembrka.com and john83899@outlook.com.

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action absent further

   order of the Court.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be made within 24 hours of the Financial

                                                 9
       Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 14 of 18




   Institutions and Third Party Service Providers’ compliance with Paragraphs III(A) and V(B)-

   (C) of this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made

   and shall be deemed effective as to the following if it is completed by the below means:

   1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal

      Inc. will be able to download a PDF copy of this Order via electronic mail to PayPal Legal

      Specialist at EEOMALegalSpecialist@paypal.com;

   2) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Cloudflare,

      Inc. will be able to download a PDF copy of this Order via electronic mail to

      abuse@cloudflare.com;

   3) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where GoDaddy

      will be able to download a PDF copy of this Order via electronic mail to

      abuse@godaddy.com and trademarkclaims@godaddy.com; and

   4) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Shoplazza

      will be able to download a PDF copy of this Order via electronic mail to Shoplazza’s

      Compliance Manager at feedback@shoplazza.com.

                         V.    Order Authorizing Expedited Discovery
A. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

      upon Plaintiff’s counsel a written report under oath providing:

          a. their true name and physical address;

          b. the name and location and URL of any and all websites that Defendants own and/or

              operate;



                                                10
       Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 15 of 18




          c. the complete sales records for any and all sales of Counterfeit Products, including

              but not limited to number of units sold, the price per unit, total gross revenues

              received (in U.S. dollars) and the dates thereof;

          d. the account details for any and all of Defendants’ Financial Accounts, including,

              but not limited to, the account numbers and current account balances; and

          e. the steps taken by each Defendant, or other person served to comply with Section

              I, above.

   2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

      Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

      Eastern Districts of New York and Defendants who are served with this Order shall provide

      written responses under oath to such interrogatories within fourteen (14) days of service to

      Plaintiff’s counsel.

   3) Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26

      and 34, and Defendants who are served with this Order and the requests for the production

      of documents shall produce all documents responsive to such requests within fourteen (14)

      days of service to Plaintiff’s counsel.

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order the Financial Institutions shall identify any and all of

   Defendants’ Financial Accounts, and provide Plaintiff’s counsel with a summary report

   containing account details for any and all such accounts, which shall include, at a minimum,

   identifying information for Defendants, including contact information for Defendants

   (including, but not limited to, mailing addresses and e-mail addresses), account numbers and




                                                11
       Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 16 of 18




   account balances for any and all of Defendants’ Financial Accounts and confirmation of said

   compliance with this Order.

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order, the Third Party Service Providers shall identify any and all of

   Defendants’ Websites, and provide Plaintiff’s counsel with a summary report, which shall

   include, at a minimum, identifying information for Defendants Websites (i.e., URLs), contact

   information for Defendants (including, but not limited to, mailing addresses and e-mail

   addresses) and confirmation of said compliance with this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1) Within fourteen (14) days of receiving actual notice of this Order, all Financial Institutions

      who are served with this Order shall provide Plaintiff’s counsel all documents and records

      in their possession, custody or control (whether located in the U.S. or abroad) relating to

      any and all of Defendants’ Financial Accounts, including, but not limited to, documents

      and records relating to:

          a. account numbers;

          b. current account balances;

          c. any and all identifying information for Defendants and/or Defendants’ Websites,

              including, but not limited to, names, addresses and contact information;

          d. any and all account opening documents and records, including, but not limited to,

              account applications, signature cards, identification documents and if a business

              entity, any and all business documents provided for the opening of each and every

              of Defendants’ Financial Accounts;




                                                12
       Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 17 of 18




          e. any and all deposits and withdrawals during the previous year from each and every

             one of Defendants’ Financial Accounts and any and all supporting documentation,

             including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

             account statements; and

          f. any and all wire transfers into each and every one of Defendants’ Financial

             Accounts during the previous year, including, but not limited to, documents

             sufficient to show the identity of the destination of the transferred funds, the identity

             of the beneficiary’s bank and the beneficiary’s account number.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1) Within fourteen (14) days of receipt of service of this Order, the Third Party Service

      Providers shall provide to Plaintiff’s counsel all documents and records in its possession,

      custody or control (whether located in the U.S. or abroad) relating to Defendants’ Websites,

      including, but not limited to, documents and records relating to:

          a. account details, including, without limitation, identifying information and URLs

             for any and all accounts or websites that Defendants have ever had and/or currently

             maintain with the Third Party Service Providers that were not previously provided

             pursuant to Paragraph V(C);

          b. the identities, location and contact information, including any and all e-mail

             addresses of Defendants that were not previously provided pursuant to Paragraph

             V(C);

          c. the nature of Defendants’ businesses and operations, methods of payment, methods

             for accepting payment and any and all financial information, including, but not

             limited to, information associated with Defendants’ Websites, a full accounting of



                                                13
                 Case 1:21-cv-02372-MKV Document 17 Filed 03/31/21 Page 18 of 18




                        Defendants’ sales history and listing history under such accounts and Defendants’

                        Financial Accounts with any and all Financial Institutions associated with

                        Defendants’ Websites; and

                    d. Defendants’ manufacturing, importation, exportation, advertising, marketing,

                        promotion, distribution, display, offering for sale and/or sale of Counterfeit

                        Products, or any other products bearing the American Girl Marks and/or marks that

                        are confusingly similar to, identical to and constitute an infringement of the

                        American Girl Marks.

                                               VI.    Security Bond

         A. IT IS FURTHER ORDERED that Plaintiff shall place security in the amount of Five

             Thousand Dollars with the Court, which amount is determined adequate for the payment of

             any damages any person may be entitled to recover as a result of an improper or wrongful

             restraint ordered hereunder.

                                               VII.   Sealing Order

         A. IT IS FURTHER ORDERED that Plaintiff’s Complaint and exhibits attached thereto, and

             Plaintiff’s ex parte Application and the Declarations of Michael Moore and Jason M. Drangel

             in support thereof and exhibits attached thereto and this Order shall remain sealed until the

             Financial Institutions and Third Party Service Providers comply with Paragraphs I(B)-(C),

             III(A) and V(B)-(C) of this Order.

For the avoidance of doubt, the temporary restraining order herein terminates in fourteen days absent an Order of
the Court extending it. Plaintiff may seek to renew the order pursuant to Federal Rule of Civil Procedure 65
after service on Defendants. To the extent an extension is sought before service is accomplished, Plaintiff must
show cause why Defendants have not been served. In their submissions regarding a preliminary injunction, the
Parties should address what volume of Defendants' total sales are constituted by the allegedly counterfeit
products at issue here.

SO ORDERED.                                             3/18/2021



                                                         14
